                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             NORTHERN DIVISION

 UNITED STATES OF AMERICA,

         Plaintiff,
                                                       CIVIL ACTION NO.
                                                       3:16-CV-00622-CWR-FKB
                 v.

 STATE OF MISSISSIPPI,

         Defendant.



                        NOTICE OF FILING OF EXHIBIT LIST

       Pursuant to Federal Rules of Civil Procedure 16 and 26, Local Rule 16, and the

Parties’ Stipulation regarding the pre-trial schedule as ordered by the Court, ECF Nos. 170-

1, 178, the United States files its Trial Exhibit List. Evidentiary objections by the State of

Mississippi are noted in the “Objections” column. If there is an entry in the

“Confidentiality” column that means a party has designated the document as confidential

pursuant to a protective order in place in this case, ECF Nos. 50, 59. If there is an entry in

the “Dispute Confidentiality” column, the United States is disputing that designation.




                                               1
Dated: May 3, 2019.

 D. MICHAEL HURST, JR.                           ERIC S. DREIBAND
 United States Attorney                          Assistant Attorney General
 Southern District of Mississippi                Civil Rights Division

 MITZI DEASE PAIGE [MS BAR 6014]                 STEVEN H. ROSENBAUM
 CANDACE MAYBERRY                                Chief
 Assistant United States Attorneys
 501 E. Court Street, Suite 4.430                REGAN RUSH
 Jackson, MS 39201                               Deputy Chief
 Telephone: (601) 973-2840
 mitzi.paige@usdoj.gov                           /s/ Mathew Schutzer
 candace.mayberry@usdoj.gov                      MATHEW SCHUTZER [NY #5136007]
                                                 JORGE CASTILLO
                                                 DEENA FOX
                                                 PATRICK HOLKINS
                                                 ASHLEY MCDONALD
                                                 HALEY VAN EREM
                                                 LINDSEY WEINSTOCK
                                                 Trial Attorneys
                                                 Special Litigation Section
                                                 Civil Rights Division
                                                 U.S. Department of Justice
                                                 950 Pennsylvania Avenue, N.W. - PHB
                                                 Washington, DC 20530
                                                 Telephone: (202) 616-3179
                                                 Mathew.Schutzer@usdoj.gov




                              CERTIFICATE OF SERVICE


       I certify that on May 3, 2019, I electronically filed the foregoing with the Clerk of
Court using the ECF system, which sent notification of such filing to all counsel of record.

                                                      /s/ Mathew Schutzer
                                                      Mathew Schutzer




                                             2
